 



Exhibit 10.1
STEAMLINE HEALTH SOLUTIONS, INC.
Employment Agreement among Streamline Health Solutions, Inc. f/k/a LanVision
Systems, Inc., Streamline Health, Inc. f/k/a LanVision, Inc. and Joseph O.
Brown, II, effective February 1, 2004
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the
1st of February, 2004, by and among LanVision Systems, Inc., a Delaware
corporation (“Parent”), LanVision, Inc., an Ohio corporation (“Company”) and
Joseph O. Brown II (“Employee”).
RECITALS:
     A. Parent and the Company mutually desire to employ Employee as Chief
Information Officer to perform information services for Parent and the Company;
and
     B. Employee possesses certain skills and expertise and desires to provide
services to Parent and the Company as Chief Information Officer.
     NOW, THEREFORE, in consideration of the premises and the agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which the parties hereby acknowledge, the parties agree as follows:
1. EMPLOYMENT
     Parent and the Company hereby agree to employ Employee, and Employee, in
consideration of such employment and other consideration set forth herein,
hereby accepts employment, upon the terms and conditions set forth herein.
2. POSITION AND DUTIES
     During the term of this Agreement, Employee shall be employed in the
position of Chief Information Officer of each of Parent and the Company. While
employed hereunder, Employee shall do all things necessary, legal and incident
to the above position, and otherwise shall perform such functions as the
President of Parent or the Company may establish from time to time. Without
limiting the foregoing, Employee shall be the Chief Information Officer of each
of Parent and the Company and will be responsible for, perform and direct all
duties consistent therewith. Employee shall report to the Company’s President
and/or such other officers as designated by Parent in its discretion.

27



--------------------------------------------------------------------------------



 



3. COMPENSATION
     Subject to such modifications as may be approved from time to time by the
Board of Directors or officers of Parent, the Employee shall receive the
compensation and benefits listed on the attached Exhibit A. Such compensation
shall be paid by Parent or the Company, at the discretion of Parent.
4. EXPENSES
     Parent or the Company shall pay or reimburse Employee for all travel and
out-of-pocket expenses reasonably incurred or paid by Employee in connection
with the performance of Employee’s duties as an employee of Parent or the
Company, respectively, upon compliance with the Company’s procedures for expense
reimbursement including the presentation of expense statements or receipts or
such other supporting documentation as the Company may reasonably require.
5. PRIOR EMPLOYMENT
     The Employee warrants and represents to Parent and the Company (i) that the
Employee will take no action in violation of any employment agreement or
arrangement with any prior employer, (ii) that the Employee has disclosed to
Parent and the Company all such prior written agreements, (iii) that any
employment agreement or arrangement with any prior employer is null and void and
of no effect, and (iv) that the Employee has the full right and authority to
enter into this Agreement and to perform all of the Employee’s obligations
hereunder. The Employee agrees to indemnify and hold Parent and the Company
harmless from and against any and all claims, liabilities or expenses incurred
by Parent and/or the Company as a result of any claim made by any prior employer
arising out of this Agreement or the employment of the Employee by Parent and
the Company.
6. OUTSIDE EMPLOYMENT
     Employee shall devote Employee’s full time and attention to the performance
of the duties incident to Employee’s position with Parent and the Company, and
shall not have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Employee’s
duty to devote Employee’s full time and attention to Parent and Company matters,
provided that, the foregoing shall not prevent the Employee from participating
in any charitable or civic organization that does not interfere with Employee’s
performance of the duties and responsibilities to be performed by Employee under
this Agreement.

28



--------------------------------------------------------------------------------



 



7. CONFIDENTIAL INFORMATION
     Employee shall not, during the term of this Agreement or at any time
thereafter, disclose, or cause to be disclosed, in any way Confidential
Information, or any part thereof, to any person, firm, corporation, association,
or any other operation or entity, or use the Confidential Information on
Employee’s own behalf, for any reason or purpose. Employee further agrees that,
during the term of this Agreement or at any time thereafter, Employee will not
distribute, or cause to be distributed, Confidential Information to any third
person or permit the reproduction of the Confidential Information, except on
behalf of Parent or the Company in Employee’s capacity as an employee of Parent
and the Company. Employee shall take all reasonable care to avoid unauthorized
disclosure or use of the Confidential Information. Employee hereby assumes
responsibility for and shall indemnify and hold Parent and/or the Company
harmless from and against any disclosure or use of the Confidential Information
in violation of this Agreement.
     For the purpose of this Agreement, “Confidential Information” shall mean
any written or unwritten information which specifically relates to and or is
used in Parent’s or the Company’s business (including without limitation,
Parent’s or the Company’s services, processes, patents, systems, equipment,
creations, designs, formats, programming, discoveries, inventions, improvements,
computer programs, data kept on computer, engineering, research, development,
applications, financial information, information regarding services and products
in development, market information including test marketing or localized
marketing, other information regarding processes or plans in development, trade
secrets, training manuals, know-how of the Company, and the customers, clients,
suppliers and others with whom Parent and/or the Company does or has in the past
done, business, regardless of when and by whom such information was developed or
acquired) which Parent or the Company deems confidential and proprietary which
is generally not known to others outside Parent or the Company and which gives
or tends to give Parent or the Company a competitive advantage over persons who
do not possess such information or the secrecy of which is otherwise of value to
Parent and/or the Company in the conduct of its business — regardless of when
and by whom such information was developed or acquired, and regardless of
whether any of these are described in writing, reduced to practice,
copyrightable or considered copyrightable, patentable or considered patentable.
Provided, however, that “Confidential Information” shall not include general
industry information or information which is publicly available or is otherwise
in the public domain without breach of this Agreement, information which
Employee has lawfully acquired from a source other than Parent or the Company,
or information which is required to be disclosed pursuant to any law,
regulation, or rule of any governmental body or authority or court order.
Employee acknowledges that the Confidential Information is novel, proprietary to
and of considerable value to Parent and the Company.
     Employee agrees that all restrictions contained in this Section 7 are
reasonable and valid under the circumstances and hereby waives all defenses to
the strict enforcement thereof by Parent and/or the Company.

29



--------------------------------------------------------------------------------



 



     Employee agrees that, upon the request of Parent or the Company, Employee
will immediately deliver up to the requesting entity all Confidential
Information in Employee’s possession and/or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies, relating to
or containing Confidential Information. Employee does not have, nor can Employee
acquire any property or other right in the Confidential Information.
8. PROPERTY OF PARENT AND THE COMPANY
     All ideas, inventions, discoveries, proprietary information, know-how,
processes and other developments and, more specifically improvements to existing
inventions, conceived by the Employee, alone or with others, during the term of
the Employee’s employment, whether or not during working hours and whether or
not while working on a specific project, that are within the scope of Parent’s
or the Company’s business operations or that relate to any work or projects of
Parent or the Company, are and shall remain the exclusive property of Parent and
the Company. Inventions, improvements and discoveries relating to the business
of Parent or the Company conceived or made by the Employee, either alone or with
others, while employed with Parent and the Company are conclusively and
irrefutably presumed to have been made during the period of employment and are
the sole property of Parent and the Company. The Employee shall promptly
disclose in writing any such matters to Parent and the Company but to no other
person without the consent of Parent. The Employee hereby assigns and agrees to
assign all right, title, and interest in and to such matters to the Company. The
Employee will, upon request of Parent, execute such assignments or other
instruments and assist Parent and the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.
9. NON-COMPETITION AGREEMENT
     (A) During the term of this Agreement and for a period of one year after
the termination date of this Agreement (whether such termination be with or
without cause), Employee agrees that he will not directly or indirectly, own,
operate or otherwise work for or participate in any competitive business in the
United States which designs, develops, manufactures or markets any product or
service that in any way competes with Parent’s or the Company’s business,
products or services as conducted, or planned to be conducted, on the date of
termination (a “Competitive Business”).
     (B) During the term of this Agreement and for a period ending one year from
the termination of Employee’s employment with Parent and the Company, whether by
reason of the expiration of the term of this Agreement, resignation, discharge
by Parent and the Company or otherwise, Employee hereby agrees that Employee
will not, directly or indirectly:
     (i) solicit, otherwise attempt to employ or contract with any current or
future employee of Parent or the Company for employment or otherwise in any
Competitive Business or otherwise offer any inducement to any current or future
employee of Parent or the Company to leave Parent’s or the Company’s employ; or

30



--------------------------------------------------------------------------------



 



     (ii) contact or solicit any customer or client of Parent or the Company (an
“Existing Customer”), contact or solicit any individual or business entity with
whom Parent or the Company has directly communicated for the purpose of
rendering services prior to the effective date of such termination (a “Potential
Customer”), or otherwise provide any other products or services for any Existing
Customer or Potential Customer of Parent or the Company, on behalf of a
Competitive Business or in a manner that is competitive to the Parent’s or the
Company’s business; or
     (iii) Use or divulge to anyone any information about the identity of
Parent’s or the Company’s customers or suppliers (including without limitation,
mental or written customer lists and customer prospect lists), or information
about customer requirements, transactions, work orders, pricing policies, plans,
or any other Confidential Information.
     (C) For the purpose of this Agreement, Competitive Business shall mean any
business operation (including a sole proprietorship) in the United States which
designs, develops, manufactures or markets any product or service that in any
way competes with Parent’s or the Company’s health information access system
business, products or services as conducted, or contemplated to be conducted, on
the date of termination.
10. TERM
     Unless earlier terminated pursuant to Section 11 hereof, the term of this
Agreement shall be for the time period beginning February 1, 2004, the date
hereof, and continuing through January 31, 2005 (the “Term”), unless, during the
Term of this agreement, or any extension thereof, there is a change in control
as defined in Section 13 herein, at which time the then current Expiration Date
will be extended to be one year form the date of the change in control. On
January 31, 2005, or the Expiration Date resulting from a change in control,
whichever is later, and on each annual Expiration Date thereafter, ( each such
date being hereinafter referred to as the “Renewal Date”), the term of
employment hereunder shall automatically renew for an additional one (1) year
period unless the Company notifies Employee in writing at lease 90 days prior to
the applicable Renewal Date that the Company does not wish to renew this
agreement beyond the expiration of the then current term. Unless waived in
writing by the Company, the requirements of Sections 7 (Confidential Agreement),
8 (Property of Parent and the Company) and 9 (Non-Competition Agreement) shall
survive the expiration or termination of this Agreement for any reason.
11. TERMINATION.
     (A) Death. This Agreement and Employee’s employment thereunder shall be
terminated on the death of Employee, effective as of the date of Employee’s
death.
     (B) Continued Disability. This Agreement and Employee’s employment
thereunder may be terminated, at the option of Parent, upon a Continued
Disability of Employee, effective as of

31



--------------------------------------------------------------------------------



 



the date of the determination of Continued Disability as that term is
hereinafter defined. For the purposes of this Agreement, “Continued Disability”
shall be defined as the inability or incapacity (either mental or physical) of
Employee to continue to perform Employee’s duties hereunder for a continuous
period of one hundred twenty (120) working days, or if, during any calendar year
of the Term hereof because of disability, Employee shall have been unable to
perform Employee’s duties hereunder for a total period of one hundred eighty
(180) working days regardless of whether or not such days are consecutive. The
determination as to whether Employee is unable to perform the essential
functions of Employee’s job shall be made by Parent’s Board of Directors in its
reasonable discretion; provided, however, that if Employee is not satisfied with
the decision of the Board, Employee will submit to examination by three
competent physicians who practice in the metropolitan area in which the Employee
then resides, one of whom shall be selected by Parent, another of whom shall be
selected by Employee, with the third to be selected by the physicians so
selected. The decision of a majority of the physicians so selected shall
supersede the decision of the Board and shall be final and conclusive.
     (C) Termination For Good Cause. Notwithstanding any other provision of this
Agreement, Parent may at any time immediately terminate this Agreement and
Employee’s employment thereunder for Good Cause. For this purpose, “Good Cause”
shall include the following: the current use of illegal drugs; indictment for
any crime involving moral turpitude, fraud or misrepresentation; commission of
any act which would constitute a felony and which would adversely impact the
business or reputation of Parent or the Company; fraud; misappropriation or
embezzlement of Parent or Company funds or property; willful conduct which is
materially injurious to the reputation, business or business relationships of
Parent or the Company; or material violation of any of the provisions of this
Agreement. Any alleged cause for termination shall be delivered in writing to
Employee stating the full basis for such cause along with any notice of such
termination.
     (D) Termination Without Good Cause. Parent or the Company may terminate
Employee’s employment prior to the Expiration Date at any time, whether or not
for Good Cause (as “Good Cause” is defined in Section 11(C) above). In the event
Parent or the Company terminates Employee without cause, Parent or the Company
will pay Employee a lump sum amount equal to sixty percent (60%) times the
Employee’s then current annual salary [to include 60% of the then current base
compensation and 60% of the higher of the bonuses paid to Employee during that
prior fiscal year or earned in the then current fiscal year to date] at the time
of termination. Such severance payment shall be paid within 90 days following
the date of Employee’s termination.
12. CHANGE IN CONTROL; ACCELERATED VESTING SCHEDULES
     In the event that, within twelve months of a change in control of Parent,
Employee’s employment by Parent and the Company is terminated prior to the end
of the Term or Employee terminates his employment due to a material reduction in
his duties or compensation, (1) all stock options granted to Employee shall
immediately vest in full, and (2) Parent or the Company will pay Employee a lump
sum amount equal to sixty percent (60%) times the Employee’s then

32



--------------------------------------------------------------------------------



 



current annual salary at the time of termination. For purposes of this
Agreement, “change in control” means any of the following events:
          (a) A change in control of the direction and administration of
Parent’s business of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), as in effect on the date
hereof and any successor provision of the regulations under the 1934 Act,
whether or not Parent is then subject to such reporting requirements; or
          (b) Any “person” (as such term is used in §13(d) and §14(d)(2) of the
1934 Act but excluding any employee benefit plan of Parent) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of Parent representing more than one half of the
combined voting power of Parent’s outstanding securities then entitled to vote
for the election of directors; or
          (c) Parent shall sell all or substantially all of the assets of
Parent; or
          (d) Parent shall participate in a merger, reorganization,
consolidation or similar business combination that constitutes a change in
control as defined in the 1996 LanVision Systems, Inc. Employee Stock Option
Plan and/or results in the occurrence of any event described in clause (a),
(b) or (c) above.
13. ACKNOWLEDGEMENTS
     Parent, the Company and Employee each hereby acknowledge and agree as
follows:
     (A) The covenants, restrictions, agreements and obligations set forth
herein are founded upon valuable consideration, and, with respect to the
covenants, restrictions, agreements and obligations set forth in Sections 7, 8
and 9 hereof, are reasonable in duration and geographic scope;
     (B) In the event of a breach or threatened breach by Employee of any of the
covenants, restrictions, agreements and obligations set forth in Section 7, 8
and/or 9, monetary damages or the other remedies at law that may be available to
Parent and/or the Company for such breach or threatened breach will be
inadequate and, without prejudice to Parent’s or the Company’s right to pursue
any other remedies at law or in equity available to it for such breach or
threatened breach, including, without limitation, the recovery of damages from
Employee, Parent and/or the Company will be entitled to injunctive relief from a
court of competent jurisdiction; and
     (C) The time period and geographical area set forth in Section 9 hereof are
each divisible and separable, and, in the event that the covenants not to
compete contained therein are judicially held invalid or unenforceable as to
such time period and/or geographical area, they

33



--------------------------------------------------------------------------------



 



will be valid and enforceable in such geographical area(s) and for such time
period(s) which the court determines to be reasonable and enforceable. The
Employee agrees that in the event any court of competent jurisdiction determines
that the above covenants are invalid or unenforceable to join with Parent and
the Company in requesting that court to construe the applicable provision by
limiting or reducing it so as to be enforceable to the extent compatible with
the then applicable law. Furthermore, any period of restriction or covenant
herein stated shall not include any period of violation or period of time
required for litigation to enforce such restriction or covenant.
14. NOTICES
     Any notice or communication required or permitted hereunder shall be given
in writing and shall be sufficiently given if delivered personally or sent by
telecopier to such party addressed as follows:
     (A) In the case of Parent or the Company, if addressed to it as follows:
LanVision Systems, Inc.
5481 Creek Road
Cincinnati, Ohio 45242
Attn: J. Brian Patsy
     (B) In the case of Employee, if addressed to Employee at:
Joseph O. Brown II
7507 Kousa Court
Mason, OH 45040
     Any such notice delivered personally or by telecopier shall be deemed to
have been received on the date of such delivery. Any address for the giving of
notice hereunder may be changed by notice in writing.
15. ASSIGNMENT, SUCCESSORS AND ASSIGNS
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective legal representatives, successors and
assigns. Parent and the Company may assign or otherwise transfer their rights
under this Agreement to any successor or affiliated business or corporation
(whether by sale of stock, merger, consolidation, sale of assets or otherwise),
but this Agreement may not be assigned, nor may the duties hereunder be
delegated by Employee. In the event that Parent and the Company assign or
otherwise transfer their rights under this Agreement to any successor or
affiliated business or corporation (whether by sale of stock, merger,
consolidation, sale of assets or otherwise), for all purposes of this Agreement,
“Parent” and the “Company” shall then be deemed to include the successor or
affiliated business

34



--------------------------------------------------------------------------------



 



or corporation to which Parent and the Company, respectively, assigned or
otherwise transferred their rights hereunder.
16. MODIFICATION
     This Agreement may not be released, discharged, abandoned, changed, or
modified in any manner, except by an instrument in writing signed by each of the
parties hereto.
17. SEVERABILITY
     The invalidity or unenforceability of any particular provision of this
Agreement shall not affect any other provisions hereof, and this Agreement shall
be construed in all respects as if any such invalid provision were omitted
herefrom.
18. COUNTERPARTS
     This Agreement may be signed in counterparts and each of such counterpart
shall constitute an original document and such counterparts, taken together,
shall constitute one in the same instrument.
19. DISPUTE RESOLUTION
     Except as set forth in Section 13 above, any and all disputes arising out
of or in connection with the execution, interpretation, performance, or
non-performance of this Agreement or any agreement or other instrument between,
involving or affecting the parties (including the validity, scope and
enforceability of this arbitration clause), shall be submitted to and resolved
by arbitration. The arbitration shall be conducted pursuant to the terms of the
Federal Arbitration Act and the Commercial Arbitration Rules of the American
Arbitration Association. Either party may notify the other party at any time of
the existence of an arbitrable controversy by certified mail and shall attempt
in good faith to resolve their differences within fifteen (15) days after the
receipt of such notice. If the dispute cannot be resolved within the fifteen-day
period, either party may file a written demand for arbitration with the American
Arbitration Association. The place of arbitration shall be Cincinnati, Ohio.
20. GOVERNING LAW
     The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Ohio and the laws of the United States
applicable therein. The Employee acknowledges and agrees that Employee is
subject to personal jurisdiction in state and federal courts in Hamilton County,
Ohio.

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

            LANVISION SYSTEMS, INC.
      By:   /s/ J. Brian Patsy       Its: Chairman and CEO                
LANVISION, INC.
      By:   /s/ J. Brian Patsy       Its: Chairman and CEO                
EMPLOYEE
      /s/ Joseph O. Brown, II       Joseph O. Brown II           

36



--------------------------------------------------------------------------------



 



EXHIBIT A — COMPENSATION AND BENEFITS

     
Employee:
  Joseph O. Brown II
 
   
Term:
  2/1/04 to 1/31/05
 
   
Salary:
  Minimum Annual Base Salary — $129,556

Thereafter, the Parent’s Board of Directors, or Compensation Committee thereof,
may annually adjust Employee’s base salary upward and Employee will be eligible
to participate in any bonus plan implemented by the Parent’s Board of Directors,
or Compensation Committee thereof, at such level as the Board or Committee deems
appropriate.
Stock Options:
Parent agrees that Employee shall be eligible to participate in the LanVision
Systems, Inc. Employee Stock Option Plan and to receive additional grants as the
Parent’s Board of Directors may determine appropriate from time to time
hereafter.
Benefits:
Employee shall be eligible to participate in all other employee fringe benefit
plans of Parent or the Company (but not both if Parent and Company have separate
plans providing benefits that may be similar in nature), to the same extent and
at the same levels as other officers of Parent or the Company are then
participating.

37